


Exhibit 10.4
TIME SHARING AGREEMENT
THIS TIME SHARING AGREEMENT (the “Agreement”) is made and entered into effective
as of the 25th day of July, 2012, by and between Altria Client Services Inc.,
with an address of 6601 West Broad Street; Richmond, VA 23230 (“Operator”) and
David R. Beran, with an address of 6601 West Broad Street; Richmond, VA 23230
(“User”).
WHEREAS, Operator owns the aircraft more particularly described on Exhibit A
attached hereto (collectively, the “Aircraft”);
WHEREAS, Operator provides a certain flight allowance to User for User's
personal use (the “Flight Allowance”);
WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft;
and
WHEREAS, Operator desires to lease said Aircraft with flight crew to User and
User desires to lease said Aircraft and flight crew from Operator on a time
sharing basis pursuant to Section 91.501(b)(6) of the Federal Aviation
Regulations (the “FARs”).
NOW THEREFORE, Operator and User declaring their intention to enter into and be
bound by this Agreement, and for the good and valuable consideration set forth
below, hereby covenant and agree as follows:
1.Operator agrees to lease the Aircraft to User pursuant to the provisions of
FAR 91.501 (b)(6) and to provide a fully qualified flight crew for all
operations on a non-continuous basis commencing on the first date set forth
hereinabove and continuing unless and until terminated. Either party may
terminate this Agreement by giving 30 days written notice to the other party.


2.If User exceeds his Flight Allowance, User shall pay Operator for each flight
conducted under this Agreement the actual expenses of each specific flight,
including the actual expense of any “deadhead” flights made for User, as
authorized by FAR Part 91.501(d). The expenses authorized by FAR Part 91.501(d)
include:


(a)    fuel, oil, lubricants and other additives;
(b)
travel expenses of the crew, including food, lodging and ground transportation;

(c)
hangar and tie down costs away from the Aircrafts' base of operations;

(d)    insurance obtained for the specific flight;
(e)    landing fees, airport taxes and similar assessments;
(f)    customs, foreign permit and similar fees directly related to the flight;



1

--------------------------------------------------------------------------------




(g)    in flight food and beverages;
(h)    passenger ground transportation; and
(i)    flight planning and weather contract services.
In addition, User shall pay Operator for each such flight and “deadhead” flight
the costs of engine maintenance, aircraft cleaning, and, if applicable, any
contracted (temporary) flight crew, which cost shall not exceed 100% of the
expenses listed in subparagraph (a) of this paragraph, as authorized by FAR
91.501(d).
3.User agrees to pay any federal transportation excise tax (“FET”) or other
taxes due on the fees set forth in paragraph 2 above. FET is currently imposed
at a rate of 7.5% of the amount paid for taxable transportation, with an
additional fee of $3.80 per passenger per segment. For certain international
flights, the tax is instead imposed as a per passenger international facilities
fee currently at the rate of $16.70 per passenger per arrival to or departure
from the United States. In addition, there are special rules for flights to and
from Alaska and Hawaii. The per passenger fees are periodically updated by the
IRS. Operator shall include the appropriate FET amount on each invoice. Operator
shall be responsible for collecting, reporting and remitting FET to the U.S.
Internal Revenue Service.


4.Operator will pay all expenses related to the operation of the Aircraft when
incurred. Operator will provide a monthly invoice to User for the fees described
herein. User shall pay Operator for said expenses within 30 days of receipt of
the invoice therefore. Notwithstanding the foregoing, Operator and User agree
that the last invoice of the calendar year shall be issued no later than
December 15 of each year and shall reflect both actual and estimated expenses,
if any, related to the operation or anticipated operation of the Aircraft
through the end of such year. User shall pay such invoice no later than December
31 of the applicable year. As soon thereafter as actual expenses are finalized,
but in no event later than the March invoice for the following year, the parties
shall reconcile any difference between the estimated invoice and the actual
expenses. User shall pay any amounts outstanding or receive a reimbursement for
any estimated charge in excess of the actual expense.


5.User will provide Operator with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible. Requests for flight
time and proposed flight schedules shall be made in compliance with Operator's
scheduling procedures. In addition to proposed schedules and flight times, User
shall provide at least the following information for each proposed flight at
some time prior to scheduled departure as required by Operator or Operator's
flight crew:


(a)
proposed departure point;

(b)
destination;

(c)
date and time of flight;

(d)
the number and names of anticipated passengers;


2

--------------------------------------------------------------------------------




(e)
designation of each passenger's trip purpose (personal or business);

(f)
the nature and extent of unusual luggage and/or cargo to be carried;

(g)
the date and time of a return flight, if any; and

(h)
any other information concerning the proposed flight that may be pertinent or
required by Operator or Operators flight crew.

6.Operator shall pay all expenses related to the ownership and operation of the
Aircraft and shall employ, pay for and provide to User a qualified flight crew
for each flight made under this Agreement.


7.Operator shall be solely responsible for securing maintenance, preventive
maintenance and required or otherwise necessary inspections on the Aircraft, and
shall take such requirements into account in scheduling the Aircraft. No period
of maintenance, preventive maintenance or inspection shall be delayed or
postponed for the purpose of scheduling the Aircraft, unless said maintenance or
inspection can be safely conducted at a later time in compliance with all
applicable laws and regulations, and within the sound discretion of the pilot in
command.


8.In accordance with applicable FARs, the flight crew will exercise all of its
duties and responsibilities in regard to the safety of each flight conducted
hereunder. User specifically agrees that the pilot in command, in his sole
discretion, may terminate any flight, refuse to commence any flight, or take
other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety.


9.Operator will provide such additional insurance coverage as User shall request
or require; provided, however, that the cost of such additional insurance may be
borne by User as set forth in paragraph 2(d) hereof.


10.User warrants that:


(a)
he will use the Aircraft for and on account of his own personal business or
pleasure only, and will not use the Aircraft for the purposes of providing
transportation for passengers or cargo in air commerce for compensation or hire;
and

(b)
during the term of this Agreement, he will abide by and conform to all such
laws, governmental and airport orders, rules and regulations, as shall from time
to time be in effect relating in any way to the operation and use of the
Aircraft by a time sharing User.

11.Neither this Agreement nor either party's interest herein shall be assignable
to any other party. Any purported assignment shall be null and void. This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their heirs, representatives and successors.

3

--------------------------------------------------------------------------------




12.No provision of this Agreement may be amended unless such amendment is agreed
to in writing and signed by the parties.
13.Nothing herein shall be construed to create a partnership, joint venture,
franchise, employer-employee relationship or to create any relationship of
principal and agent.
14.This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without regard to its choice of law provisions.
15.TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS (“FAR”).
(A)
ALTRIA CLIENT SERVICES INC. (“OPERATOR”) HEREBY CERTIFIES THAT THE AIRCRAFT HAVE
BEEN INSPECTED AND MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF
THIS AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF FAR PART 91 AND ALL
APPLICABLE REQUIREMENTS FOR THE MAINTENANCE AND INSPECTION THEREUNDER HAVE BEEN
MET.

(B)
ALTRIA CLIENT SERVICES INC. WITH AN ADDRESS OF 6601 WEST BROAD STREET; RICHMOND,
VA 23230 (“OPERATOR”) AGREES, CERTIFIES AND KNOWINGLY ACKNOWLEDGES THAT WHEN THE
AIRCRAFT ARE OPERATED UNDER THIS AGREEMENT, IT SHALL BE KNOWN AS, CONSIDERED,
AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT, AND THAT ALTRIA CLIENT
SERVICES INC. UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE
FEDERAL AVIATION REGULATIONS.

(C)
THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATIONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

(D)
USER AND OPERATOR CERTIFY THAT THEY SHALL COMPLY WITH THE TRUTH-IN-LEASING
REQUIREMENTS DEFINED IN EXHIBIT B ATTACHED HERETO.


















4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused the signatures of their
authorized representatives to be affixed below on the day and year first above
written. The persons signing below warrant their authority to sign.


Operator:


ALTRIA CLIENT CERVICES INC.








By: /s/ ROGER W. ROLLAND
Name: Roger W. Rolland
Title: Vice President, Compensation,
            Benefits & HR Services
User:












/s/ DAVID R. BERAN
David R. Beran


5

--------------------------------------------------------------------------------








EXHIBIT A


Registration Number
Serial Number
Aircraft Description
N802AG
5,245
2009 Gulfstream Aerospace Corporation G550 Aircraft
N803AG
4,194
2010 Gulfstream Aerospace Corporation G450 Aircraft
N804AG
4,199
2010 Gulfstream Aerospace Corporation G450 Aircraft




6

--------------------------------------------------------------------------------




EXHIBIT B
INSTRUCTIONS FOR COMPLIANCE WITH
TRUTH IN LEASING REQUIREMENTS


1.
Mail a copy of the Time Sharing Agreement to the following address via certified
mail, return receipt requested, immediately upon execution of the Agreement (14
C.F.R. 91.23(c)(1) requires that the copy be sent within twenty-four (24) hours
after it is signed):

Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125


2.
At least forty-eight (48) hours prior to the first flight made under this
Agreement, User shall give notice of the proposed flight by telephone, fax or in
person to the FAA Flight Standards District Office located nearest the flight.

3.
Operator shall carry a copy of the Agreement in the Aircraft at all times when
the Aircraft is being operated under the Agreement. The Agreement shall be made
available for review upon request by the Administrator of the Federal Aviation
Administration.






7